Amendment No. 4



to



Corporate Revolving and Term Loan Agreement



Among



Certain Lenders,



HSBC Securities (USA) Inc., formerly
known as HSBC Securities, Inc., As Arranger,



HSBC Bank USA, formerly
known as Marine Midland Bank, As Agent



And



Moog Inc.



        This Amendment dated as of December 7, 2001 ("Amendment") to the
Corporate Revolving and Term Loan Agreement dated as of November 30, 1998 as
amended("Agreement") is entered into by and among MOOG INC., a New York business
corporation("Borrower"), certain lenders which are currently parties to the
Agreement ("Lenders"), HSBCSECURITIES (USA) INC., a Delaware corporation,
formerly known as HSBC Securities, Inc., as arranger ("Arranger"), and HSBC BANK
USA, a New York banking corporation, formerly known as Marine Midland Bank, as
agent for the Lenders ("Agent").

RECITALS



        1.    Borrower has informed the Agent, the Arranger and the Lenders of
its intention to reorganize its European operations in order to create a new and
effective management structure and achieve certain tax benefits. Toward that
end, Borrower is proposing to take the following actions (collectively, the
"European Reorganization Plan"):

               (a)    The formation of a new entity named Moog Europe Holdings,
S.L.("Moog Europe") under the laws of Spain as a holding company to be
wholly-owned by Borrower, to have a branch office in Switzerland ("Moog Europe
Branch"), and to be the parent of GHC (as defined below);

                (b)    The acquisition of a shell entity formed under the laws
of Germany named Moog Holding GmbH ("GHC") to serve as a holding company to be
wholly-owned by MoogEurope and, on completion of the European Reorganization
Plan, to have as direct wholly-owned subsidiaries Moog Hydrolux S.a.r.l. ("Moog
Luxembourg") and Moog GmbH and with Moog GmbH being the parent of Moog Italiana
S.r.l. which in turn is the parent of Microset S.r.l.;

                (c)    The transfer by Borrower to Moog Europe of Borrower's
stock in Moog Luxembourg and Moog GmbH ("Moog Europe Transfer") in return for
all of the stock of Moog Europe;

                (d)    The transfer from Moog Europe to GHC of all of Moog
Europe's stockownership in Moog Luxembourg and Moog GmbH ("GHC Transfer") for an
aggregate consideration of approximately 160 Million Euro consisting of
approximately 46 Million Euro inequity and the GHC Transfer Note (as defined
below);

                (e)    The issuance to Moog Europe by GHC of an intercompany
note in an approximate amount of 114 Million Euro in partial payment for the GHC
Transfer ("GHCTransfer Note"), which GHC Transfer Note will be allocated to the
Moog Europe Branch.

        2.    In order to effect the Moog Europe Transfer and the GHC Transfer,
the existing pledges by Borrower in favor of the Agent, for the benefit of the
Agent, the Arranger and the Lenders, of 65% of Borrower's stock in Moog
Luxembourg and Moog GmbH need to be released by the Agent (collectively, the
"Pledge Release").

        3.    In return for the Pledge Release, Borrower will pledge to the
Agent, for the benefit of the Agent, the Arranger and Lenders, 65% of Borrower's
stock ownership in Moog Europe ("Moog Europe Pledge"), and cause Moog Europe and
GHC to enter into negative pledge agreements in form and content satisfactory to
the Agent (collectively, the "Negative Pledge Agreements") for the benefit of
the Agent, the Arranger and the Lenders, whereby Moog Europe and GHC covenant
not to sell or otherwise transfer or encumber their stock ownership in any of
their respective direct or indirect subsidiaries while any indebtedness of
Borrower is outstanding under the Agreement, or any renewal or replacement
thereof.

        4.    Borrower has requested that the Agent and the Lenders consent to
the European Reorganization Plan, and specifically amend the Agreement as
necessary with respect to: (i) the formation of Moog Europe as a Directly-Owned
Foreign Subsidiary and to GHC as a Subsidiary of Moog Europe; (ii) the Pledge
Release in return for the Moog Europe Pledge and the Negative Pledge Agreements;
and (iii) the issuance of the GHC Transfer Note.

        5.    The Agent and the Lenders are agreeable to the foregoing to the
extent set forth in this Amendment and subject to each of the terms and
conditions stated herein.

        6.    The Borrower and each of the guarantors under the Agreement
("Guarantors")will benefit from the changes to the Agreement set forth in this
Amendment in that the improved management structure and significant tax savings
achieved will enhance their respective businesses.

        NOW, THEREFOR

E, in consideration of the foregoing and the mutual covenants set forth herein,
and of the loans or other extensions of credit heretofore, now or hereafter made
by the Lenders, to, or for the benefit of the Borrower and its Subsidiaries, the
parties hereto agree as follows:



        1.    Definitions

. Except to the extent otherwise specified herein, capitalized terms used in
this Amendment shall have the same meanings specified in the Agreement.



        2.    Amendments.

                2.1

Section 1 entitled "Definitions" is amended by adding the following new
definitions:



     "dddd. Amendment No. 4. "Amendment No. 4" means the Amendment No. 4 dated
as of December 7, 2001 by and among the Borrower, the Agent, HSBC as Arranger
and the Lenders amending this Agreement to provide for, among other things,
certain covenant modifications and certain consents.

  "dddd. Amendment No. 4. "Amendment No. 4" means the Amendment No. 4 dated as
of December 7, 2001 by and among the Borrower, the Agent, HSBC as Arranger and
the Lenders amending this Agreement to provide for, among other things, certain
covenant modifications and certain consents.       eeee. Moog Europe. "Moog
Europe" means Moog Europe Holdings, S.L., a holding company formed under the
laws of Spain and wholly-owned by the Borrower.       ffff. GHC. "GHC" means
Moog Holding GmbH, a holding company formed under the laws of Germany and
wholly-owned by Moog Europe."

                2.2   

Section 1 kkk. entitled "Permitted Indebtedness" is deleted in its entirety and
replaced with the following:



  "kkk. Permitted Indebtedness. "Permitted Indebtedness" means (i) any
Indebtedness pursuant to this Agreement, (ii) any Indebtedness constituting
unsecured normal trade debt incurred upon customary terms in the ordinary course
of its business or any other accrued liability (except Debt) described in clause
(i) of Section 1gg of this Agreement, (iii) any Indebtedness arising from the
endorsement in the ordinary course of its business of any check or other
negotiable instrument for deposit or collection, (iv) any Indebtedness fully and
accurately described under the heading "Permitted Indebtedness" in Schedule 1kkk
as originally attached to and made a part of this Agreement, (v) the
Indebtedness in the approximate amount of 114 Million Euro by GHC to Moog Europe
in partial payment for the acquisition by GHC from Moog Europe of all of the
equity interests in Moog Hydrolux S.a.r.l. and Moog GmbH, or (vi) any other
Indebtedness the aggregate outstanding amount of which is not more than
$25,000,000 at any time."

                2.3   

Section 8 h(vi) is hereby deleted in its entirety and replaced with the
following:



  "(vi) have any Subsidiary that is not a Subsidiary on the date of this
Agreement other than (a) a Subsidiary that becomes such as a result of a
Permitted Acquisition and (b) Moog Europe and (c) GHC;"

        3.    Consents.



                3.1    Reorganization and Pledge Release. 

The Lenders and the Agent hereby consent to the European Reorganization Plan,
and consent to the Agent making the Pledge Release and obtaining in substitution
therefor the Moog Europe Pledge and the Negative Pledge Agreements.



                3.2    Limitation on Consents. 

The foregoing consents are only applicable and shall only be effective in the
specific instance and for the specific purpose for which made, are expressly
limited to the facts and circumstances referred to herein, and shall not operate
as (i) a waiver of, or consent to non-compliance with any other provision of the
Agreement or any other Loan Document, (ii) a waiver of any right, power or
remedy of either the Agent, the Arranger or any Lender under the Agreement or
any Loan Document, or (iii) a waiver of or consent to any Event of Default or
Default under the Agreement or any Loan Document.



        4.    Conditions Precedent to this Amendment. 

The effectiveness of each and all of the amendments and consents contained in
this Amendment is subject to the satisfaction, in form and substance
satisfactory to the Agent, of each of the following conditions precedent:



                4.1    Amendment Documentation. 

There shall have been duly executed and delivered to the Agent twelve (12)
duplicate originals of:



 

a.

 This Amendment duly executed by all parties hereto and the Guarantors;        

b.

 The Negative Pledge Agreements duly executed by Moog Europe, GHC and Borrower,
as appropriate;         c. An updated Exhibit A in form and content satisfactory
to the Agent ("Security Agreement Schedule") to the Borrower's General Security
Agreement dated as of November 30, 1998 executed by the Borrower and reflecting
all current Domestic and Foreign Subsidiaries subject thereto, including,
without limitation, Moog Europe, and the relevant information regarding pledged
shares of stock; and         d. A counsel opinion from counsel to the Borrower,
Hodgson Russ LLP, in form and content satisfactory to the Agent, addressed to
the Agent, the Arranger and the Lenders, and covering the due authorization,
execution, delivery and performance by Borrower and the Guarantors of the
documents required from Borrower and the Guarantors hereunder and the legal,
valid and binding nature thereof, and such other matters as are reasonably
requested by the Agent and its counsel and to include an express statement to
the effect that the Lenders', the Arranger's and the Agent's counsel are
authorized to rely on such opinion.

                4.2    No Default.

  As of the effective date of this Amendment, no Default or Event of Default
shall have occurred and be continuing.



                4.3    Representations and Warranties.

  The representation and warranties contained in Section 5 of this Amendment and
in the Agreement shall be true correct and complete as of the effective date of
this Amendment as though made on such date.



                4.4    Other.

The Agent shall have received such other approvals, opinions or documents as any
Lender through the Agent may reasonably request, and all legal matters incident
to the foregoing shall be satisfactory to the Agent and its counsel.



    5.    Representations and Warranties of Borrower.

Borrower hereby represents and warrants as follows:



                5.1   

Each of the representations and warranties set forth in the Agreement is true,
correct, and complete on and as of the date hereof as though made on the date
hereof, and the Agreement and each of the other Loan Documents remains in full
force and effect.



                5.2   

As of the date hereof, there exists and will exist no Default or Event of
Default under the Agreement or any other Loan Document, and no event which, with
the giving of notice or lapse of time, or both, would constitute a Default or
Event of Default.



                5.3   

The execution, delivery and performance by the Borrower of this Amendment are
within Borrower's corporate powers, have been duly authorized by all necessary
corporate action, and do not, and will not, (i) contravene Borrower's
certificate of incorporation or by-laws, (ii) violate any law, including without
limitation the Securities Act of 1933, as amended, or the Securities Exchange
Act of 1934, as amended, or any rule, regulation (including Regulations T, U or
X of the Board of Governors of the Federal Reserve System) order, writ,
judgement, injunction, decree, determination or award, (iii) conflict with or
result in the breach of, or constitute a default under, any material contract,
loan agreement, mortgage, deed of trust or any other material instrument or
agreement binding on Borrower or any Subsidiary or any of their properties or
result in or require the creation or imposition of any lien upon or with respect
to any of their properties.



                5.4   

This Amendment has been duly executed and delivered by the Borrower and by the
Guarantors. This Amendment is the legal, valid and binding obligation of the
Borrower and the Guarantors enforceable against the Borrower and each of the
Guarantors in accordance with its terms.



                5.5    No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for (i) the due execution, delivery or performance
by the Borrower and the Guarantors of this Amendment or any other agreement or
document related hereto or contemplated hereby to which the    Borrower or any
of the Guarantors is or is to be a party or otherwise bound or (ii) the exercise
by the Agent, the Arranger or any Lender of its rights under the Agreement as
amended by this Amendment.

        6.    Acknowledgments and Reaffirmations.



                6.1   

The Borrower hereby reaffirms the Loan Documents to which it is a party and
agrees that such Loan Documents remain in full force and effect.



                6.2    By their signatures below, each of the Guarantors
specifically consents to each of the amendments, consents and agreements herein
and reaffirms the continuing effectiveness of their respective guaranty, general
security agreement and UCC financing statements originally executed and
delivered in connection with the Agreement, and agrees that such guaranty,
general security agreement and UCC financing statements cover payment of any and
all Obligations under the Agreement as amended hereby.

        7.    Other.

                7.1   

Borrower agrees to pay all out-of-pocket expenses and fees of the Agent in
connection with the preparation of this Amendment including the reasonable fees
and disbursements of counsel to the Agent.



                7.2    This Amendment may be executed in any number of
counterparts and by the parties hereto on separate counterparts, each of which
when so executed and delivered shall be an original, but all such counterparts
shall together constitute one and the same agreement.

                7.3    This Amendment shall be governed by and construed under
the internal laws of the State of New York, as the same may be from time to time
in effect, without regard to principles of conflicts of laws.

        The Lenders, the Arranger, the Agent, the Borrower and the Guarantors
have caused this Amendment to be duly executed as of the date shown at the
beginning of this Amendment.

                                                                                                   

                                                                                
HSBC BANK USA
                                                                                 

                                                                               
By   /s/                                           
                                                                                Name: 
William H. Graser                  
                                                                                Title: 
Vice President                          

 

                                                                               
MANUFACTURERS AND TRADERS
                                                                               
TRUST COMPANY

                                                                               
By   /s/                                           
                                                                                
Name: Sean Timms                                
                                                                                
Title: Vice President                              

 

                                                                               
FLEET NATIONAL BANK

                                                                               
By   /s/                                           
                                                                               
Name: John Larry                                
                                                                               
Title: Regional President                     

 

                                                                               
BANK OF TOKYO-MITSUBISHI
                                                                               
TRUST COMPANY

                                                                               
By   /s/                                           
                                                                                
Name: Joseph P. Devoe                    
                                                                                
Title: Vice President                          

 

                                                                               
KEYBANK NATIONAL ASSOCIATION

                                                                               
By   /s/                                           
                                                                               
Name: Mary K. Young                        
                                                                               
Title: Vice President                            
 

                                                                               
LANDESBANK BADEN-WURTTEMBERG

                                                                               
By   /s/                                           
                                                                               
Name: Terry Blagden                      
                                                                               
Title: Senior Credit Officer              

                                                                               
By   /s/                                           
                                                                               
Name: Karen Richard                       
                                                                               
Title: Vice President                          
 


                                                                               
NATIONAL BANK OF CANADA

                                                                               
By   /s/                                           
                                                                               
Name: Timothy Lohn
                                                                               
Title: Regional Manager

                                                                               
By______________________________
                                                                               
Name: Mark D. Dzimian
                                                                               
Title: Assistant Vice President

 

                                                                               
THE CHASE MANHATTAN BANK

                                                                               
By   /s/                                           
                                                                               
Name: Michael E. Wolfram
                                                                               
Title: Vice President

 

                                                                               
HSBC SECURITIES (USA) INC., As Arranger

                                                                               
By   /s/                                           
                                                                               
Name: Martin F. Brown
                                                                               
Title: Managing Director

 

                                                                               
HSBC BANK USA, As Agent

                                                                               
By   /s/                                           
                                                                               
Name: William H. Graser
                                                                               
Title: Vice President

 

                                                                               
MOOG INC.

                                                                               
By   /s/                                           
                                                                               
Name: Timothy P. Balkin
                                                                               
Title: Treasurer

 

                                                                               
MOOG FSC LTD., as a guarantor

                                                                               
By   /s/                                           
                                                                               
Name: Donald R. Fishback
                                                                               
Title: Vice President

 

                                                                               
MOOG PROPERTIES, INC., as a guarantor

                                                                               
By   /s/                                           
                                                                               
Name: Donald R. Fishback
                                                                               
Title: Vice President

 

                                                                               
MOOG INDUSTRIAL CONTROLS
                                                                               
CORPORATION, as a guarantor

                                                                               
By   /s/                                           
                                                                               
Name: Donald R. Fishback
                                                                               
Title: Vice President